PER CURIAM:
This claim was submitted for decision based upon a written stipula*47tion that respondent is liable to claimant for damages in the amount of $801.50, based upon the following facts.
The claimant is the owner of a 100 ACP Raw Water Line, parallel to Route 250 south of Fairmont, Marion County, West Virginia. On or about March 23, 1982, at approximately 9:30 a.m., respondent was ditching along Route 250, and in the process of ditching, damaged claimant’s water line. This damage was due to the negligence of the respondent.
In view of the foregoing, the Court makes an award to claimant in the amount of $801.50.
Award of $801.50.